Citation Nr: 0216097	
Decision Date: 11/08/02    Archive Date: 11/14/02	

DOCKET NO.  96-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1976 and from January 1991 to May 1991.  He had 
periodic active and inactive duty training in the United 
States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded the appeal in April 1998.  At that time 
the issues of service connection for a left knee disability 
secondary to service-connected right knee disability and 
entitlement to a permanent and total disability rating for 
pension purposes were before the Board.  A March 2002 RO 
decision granted service connection for a left knee 
disability and a permanent and total disability rating for 
pension purposes.  Therefore, these issues are moot. 


FINDINGS OF FACT

1.  The veteran does not currently have PTSD that is related 
to his active service.

2.  The veteran's service-connected right knee disability is 
manifested by range of motion from 0 to 120 degrees, medial 
joint line tenderness, chondromalacia, minimal patellofemoral 
osteoarthritis, and pain on motion.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. § 1110, 1131, 1154(b), 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a right knee injury manifested by 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 5257 (2001).

3.  The criteria for a 10 percent evaluation for traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261 (2001); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans' Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case advising them of 
the governing legal authority, the evidence considered, the 
evidence necessary to establish entitlement to the benefits 
sought on appeal, and the reasons for the denial.  Letters to 
the veteran, including a letter in April 2001, have advised 
him regarding the VCAA and the development of evidence, 
including responsibilities of the VA and the veteran in the 
development of the evidence.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been afforded multiple VA 
examinations and a personal hearing, and treatment records 
have been obtained.  Therefore, the VA has complied with the 
VCAA and the Board concludes that it may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).

I.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

Although the veteran reported, during September 2000 VA 
psychiatric evaluations, that he had served in Vietnam, his 
service personnel records reflect that he did not serve in 
Vietnam.  The Board will accord greater probative weight to 
the service personnel records.  Therefore, a preponderance of 
the evidence is against a finding that the veteran ever 
served in Vietnam.  

His service personnel records reflect that he did serve in 
Southwest Asia for approximately three months, but service 
records do not indicate that he received any awards 
indicative of combat.  Service records indicate that he was a 
motor transport operator during his service in the Persian 
Gulf.  

The General Counsel has stated that the term "combat" is 
defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99.  That opinion further 
states that the phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  Id.  If VA 
determines that the veteran engaged in combat with the enemy 
and that his alleged stressor is combat related, then the 
veteran's lay testimony or statement are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 146 (1997); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).  

The report of a January 1994 VA psychiatric examination 
reflects that the veteran reported being in combat in Saudi 
Arabia where he started out as a truckdriver but later was a 
gunner of an Apache helicopter.  He was hesitant to talk 
about his own events but described the most distressing to 
him as being when he was responsible for blowing up a family 
inside a car when he was in the helicopter.  He reported that 
when he was in the helicopter he always felt safe from harm 
because nobody was firing back because they had nothing to 
fire back with.

A May 1998 VA letter to the veteran enclosed a letter for him 
to set forth his stressors and advised him that he could 
corroborate his stressors by submitting lay statements.  The 
veteran did not respond to that letter.  

Service medical records do not show that the veteran 
complained of or was seen for a psychiatric disorder.  

Post service VA treatment records and examinations reflect 
that the veteran has been diagnosed with PTSD with the most 
recent VA examination reports reflecting that the veteran 
reported service in Vietnam and Saudi Arabia, but not 
indicating what stressful events the diagnosis of PTSD is 
related to.  

None of the medical records diagnosing PTSD contain a medical 
opinion, which has specifically attributed the diagnosis to 
any particular stressor, which occurred in service.

The veteran's service medical records and service personnel 
records do not indicate that he received any award associated 
with valor or heroism shown while engaged with an enemy 
force.  Neither do any of his records indicate that he was 
ever engaged in combat or that he ever received any training 
in the Apache helicopter or as a helicopter gunner.  His 
service personnel records show that he was a truckdriver 
while in Saudi Arabia and that he never served in Vietnam.  
In addition, service medical records do not show any 
treatment for any combat-related injuries or psychiatric 
problems.  Accordingly, the Board finds that there is no 
credible evidence that the veteran actually "engaged in 
combat."  Although the veteran may have served in a combat 
zone, serving in a combat zone is not the same as engaging in 
combat with the enemy.  See VAOPGCPREC 12-99; Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under these 
circumstances, independent corroboration of the stressors 
reported by the veteran must be shown. 

The veteran has not responded to a request to provide 
specifics regarding any reported stressors.  The only 
specific stressful event he has reported is blowing up a 
vehicle with an unarmed family in it.  However, he has 
provided no specifics as to the location or date of this 
occurrence even though he was offered the opportunity to do 
so.  

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where veteran's statements 
concerning inservice stressors were too vague to refer to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The Board finds that there is no verification of 
any claimed inservice stressor.  In the absence of 
confirmation of a stressful incident which supports a 
diagnosis of PTSD, the diagnosis of PTSD contained in the 
record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  "The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In conclusion, as a preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
and there is no probative supporting evidence that a claimed 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  While the 
veteran may well believe that his PTSD is related to service, 
as a layperson without medical expertise, he is not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

II.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
herein, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A September 1997 VA surgical report reflects that the veteran 
underwent a right knee arthroscopy.  The postoperative 
diagnosis was grade 3 chondromalacia, medial femoral condyle, 
right knee.  

The report of a September 2000 VA orthopedic examination 
reflects that the veteran reported flare-ups of his right 
knee approximately every two weeks.  He reported pain with 
limitation of motion at these times.  He stated that his leg 
would feel unstable to him when he would ambulate during a 
flare-up.  On examination range of motion of the right knee 
was accomplished from 0 to 120 degrees.  No effusion was 
seen.  There was medial joint line tenderness with palpation 
and positive medial grind test.  Medial collateral and 
lateral collateral ligaments were intact.  The 
anteroposterior cruciate ligaments were intact.  There was 
minimal patellofemoral osteoarthritis noted on X-ray.  The 
examiner indicated that he would anticipate a decreased range 
of motion in conjunction with flare-ups of the right knee as 
well as easy fatigability and weakness secondary to pain in 
the right knee at present and associated with flare-ups.

The veteran's service-connected right knee disability has 
been evaluated under Diagnostic Code 5257.  Diagnostic 
Code 5257 provides that a 10 percent evaluation will be 
assigned where there is other impairment of the knee with 
recurrent subluxation or lateral instability that is slight.  
A 20 percent evaluation will be assigned where this is 
moderate and a 30 percent evaluation will be assigned where 
it is severe.

There is no competent medical evidence indicating that the 
veteran experiences any subluxation or lateral instability of 
the right knee.  There is competent medical evidence that 
indicates that his ligaments are all intact.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran experiences more than slight recurrent subluxation or 
lateral instability.  

The medical evidence relating to the veteran's right knee 
indicates that he has traumatic arthritis.  Traumatic 
arthritis of the right knee is evaluated under Diagnostic 
Code 5010.  This provides that evaluations will be assigned 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides 
for evaluating arthritis based on the limitation of motion.  
Diagnostic Code 5260 provides that flexion limited to 60 
degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 provides that extension limited to 5 degrees 
warrants a noncompensable evaluation.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, and 4.59, have been considered as 
they relate to the osteoarthritis of the right knee.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The September 2000 
VA examination report indicates that the veteran had weakness 
and fatigability secondary to pain in the right knee at the 
time of the exam as well as when associated with flare-ups.  
At the time of the examination range of motion was recorded 
from 0 to 120 degrees even with consideration of this pain.  
Further, the exam report indicates that the veteran 
experiences a decrease in functional ability during flare-
ups, but does not indicate that there is any additional loss 
of range of motion.  With consideration that the veteran was 
experiencing pain at the time of the exam, and range of 
motion was still accomplished from 0 to 120 degrees, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran experiences any greater 
loss of range of motion than that reflected during the 
examination of 0 to 120 degrees.  VAOPGCPREC 9-98 provides 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
With consideration that arthritis of the right knee exists, 
and pain on motion of the right knee has been shown, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not a separate 10 percent evaluation is 
warranted for osteoarthritis of the right knee.  In resolving 
all doubt in the veteran's behalf, a separate 10 percent 
evaluation for arthritis of the right knee with painful 
motion is warranted.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).  However, a preponderance of the 
evidence is against a higher evaluation based upon the above 
analysis, indicating that greater limitation of motion is not 
demonstrated.  


ORDER

Service connection for PTSD is denied.

An evaluation greater than 10 percent for a right knee 
disability evaluated under Diagnostic Code 5257 is denied.

A 10 percent evaluation for osteoarthritis of the right knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

